      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 1 of 7 Page ID #:1



 1

 2

 3
                                                          2/8/2021
 4
                                                               JB

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.    2:21-cr-00026 -SVW

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 545: Receiving
                                             Prescription Drugs Imported
13   HEMATOLOGY ONCOLOGY                     Contrary to Law; 21 U.S.C.
        CONSULTANTS, a California            §§ 331(c) and 333(a)(1): Receipt
14      General Partnership,                 of Misbranded Drugs in Interstate
     MARK GOLDSTEIN, and                     Commerce and Proffered Delivery
15   STANLEY ROSSMAN,                        Thereof For Pay; 18 U.S.C. §§ 545
                                             and 982 and 28 U.S.C. § 2461(c):
16             Defendants.                   Criminal Forfeiture]
17

18
          The Acting United States Attorney charges:
19
                                       COUNT ONE
20
                                  [18 U.S.C. § 545]
21
                    [Defendant HEMATOLOGY ONCOLOGY CONSULTANTS]
22
          On or about June 2008 through on or about October 20, 2011, in
23
     Los Angeles County, within the Central District of California, and
24
     elsewhere, defendant HEMATOLOGY ONCOLOGY CONSULTANTS, a California
25
     General Partnership, knowingly received and bought merchandise,
26
     namely, misbranded and unapproved new drugs, after their importation,
27
     knowing the merchandise to have been imported or brought into the
28
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 2 of 7 Page ID #:2



 1   United States contrary to law.      Specifically, defendant HEMATOLOGY

 2   ONCOLOGY CONSULTANTS received and bought misbranded and unapproved

 3   new drugs, namely Altuzan, knowing that such merchandise had been

 4   imported into the United States without being listed for commercial

 5   distribution, as required by Title 21, United States Code, Section

 6   352(o), in violation of Title 21, United States Code, Section 331(a),

 7   and without being approved by the United States Food and Drug

 8   Administration, as required by Title 21, United States Code, Section

 9   355(a), in violation of Title 21, United States Code, Section 331(d).

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 3 of 7 Page ID #:3



 1                                     COUNT TWO

 2                       [21 U.S.C. §§ 331(c), 333(a)(1)]

 3                      [Defendants GOLDSTEIN and ROSSMAN]

 4        From on or about June 2008 through on or about October 20, 2011,

 5   in Los Angeles County, within the Central District of California, and

 6   elsewhere, defendants MARK GOLDSTEIN and STANLEY ROSSMAN received in

 7   interstate commerce, and caused the receipt in interstate commerce,

 8   of misbranded drugs, namely, misbranded and unapproved Altuzan, and

 9   delivered and proffered the delivery thereof for pay, and caused the

10   delivery and caused the proffered delivery thereof for pay.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 4 of 7 Page ID #:4



 1                            FORFEITURE ALLEGATION ONE
 2                      [18 U.S.C. §§ 982(a)(2)(B) and 545]
 3
          1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4
     Procedure, notice is hereby given that the United States of America
 5
     will seek forfeiture as part of any sentence, pursuant to Title 18,
 6
     United States Code, Sections 982(a)(2)(B) and 545, and Title 28,
 7
     United States Code, Section 2461(c), in the event of any of the
 8
     defendant’s conviction of the offense set forth in Count One of this
 9
     Information.
10
          2.   Any defendant so convicted shall forfeit to the United
11
     States the following:
12
               (a) All right, title, and interest in any and all property,
13
     real or personal, constituting, or derived from, any proceeds
14
     obtained, directly or indirectly, as a result of such offense;
15
               (b)   Any and all merchandise introduced into the United
16
     States in violation of Title 18, United States Code, Section 545, or
17
     the value thereof; and
18
               (c)   To the extent such property is not available for
19
     forfeiture, a sum of money equal to the total value of the property
20
     described in subparagraphs (a) and (b).
21
          3.   Pursuant to Title 21, United States Code, Section 853(p),
22
     as incorporated by Title 18, United States Code, Section 982(b) and
23
     Title 28, United States Code, Section 2461(c), any defendant so
24
     convicted shall forfeit substitute property, up to the total value of
25
     the property described in the preceding paragraph if, as the result
26
     of any act or omission of said defendant, the property described in
27
     the preceding paragraph, or any portion thereof: (a) cannot be
28
     located upon the exercise of due diligence; (b) has been transferred,
                                       4
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 5 of 7 Page ID #:5



 1   sold to or deposited with a third party; (c) has been placed beyond

 2   the jurisdiction of the Court; (d) has been substantially diminished

 3   in value; or (e) has been commingled with other property that cannot

 4   be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 6 of 7 Page ID #:6



 1                           FORFEITURE ALLEGATION TWO

 2               [18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is

 4   hereby given that the United States will seek forfeiture as part of

 5   any sentence, pursuant to Title 18, United States Code, Section

 6   982(a)(7) and Title 28, United States Code, Section 2461(c), in the

 7   event of any defendant’s conviction of the offense set forth in Count

 8   Two of this Information.

 9        2.   Any defendant so convicted shall forfeit to the United

10   States of America the following:

11             (a)   All right, title, and interest in any and all

12   property, real or personal, that constitutes or is derived, directly

13   or indirectly, from the gross proceeds traceable to the commission of

14   the offense of conviction; and

15             (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        3.   Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), and

20   Title 18, United States Code, Section 982(b), any defendant so

21   convicted shall forfeit substitute property, up to the total value of

22   the property described in the preceding paragraph if, as a result of

23   any act or omission of said defendant, the property described in the

24   preceding paragraph, or any portion thereof (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred, sold to

26   or deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the Court; (d) has been substantially diminished in

28

                                            6
      Case 2:21-cr-00026-SVW Document 1 Filed 02/08/21 Page 7 of 7 Page ID #:7



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                         TRACY L. WILKISON
                                           Acting United States Attorney
 5

 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8
                                           JOSEPH O. JOHNS
 9                                         Assistant United States Attorney
                                           Chief, Environmental and Community
10                                           Safety Crimes Section
11                                         SONIA W. NATH
                                           Special Assistant United States
12                                           Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
